DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on March 15, 2022, in response to PTO Office Action mailed on December 22, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 8, 10, and 12 have been amended. Claims 16-20 are new claims. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 15, 2022, in response to PTO Office Action mailed on December 22, 2021, have been fully considered but are not persuasive. 
Pertaining to claims 1, 8, and 14, Applicant argued that none of the prior arts of record (Shin et al. (Publication Number US 2003/0107566 A1), Liang et al. (Patent Number US 9,270,068 B2), and Takeuchi et al. (Publication Number US 2014/0355217 A1)) do not disclose “a guiderail formed on an outer surface of the housing with each of the plurality of USB ports coupled thereto to allow the movement of the USB ports along the guiderail.” It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as worded are ambiguous as to the nature of the guiderail in relation to its positioning with the outer surface of the housing. The wording of the independent claims does not preclude an arrangement where the guiderails can be oriented perpendicularly (as opposed to in parallel) to the outer surface of a housing, such as the racks disclosed by Liang et al. in [rack 48; FIG. 4-5].
Though dependent claims such as claims 2 and 9 somewhat clarify the ambiguity, Examiner notes that Takeuchi et al., particularly in [FIG. 1B], is directed to a disclosed positioning where the rails holding the ports are located on the outer surface of the housing so that ports can slide along the outer surface of the housing. The other prior arts of record (in particular Shin et al. in [FIG. 2]) discloses a display and related housing.
As understood by the Examiner, in view of the written specification (excluding the claims) and Applicant’s arguments, the invention of the instant application consists of a display housing with guiderails placed along and in parallel to the outer surfaces (e.g. the top, bottom, left, and right surfaces of the housing surrounding the front/back surfaces that do contain the display) with the ports being able to slide into a variety of positions along said guiderails so that such ports can be positioned at any location around the periphery of the display. However, as noted earlier the claims as currently worded are ambiguous and could cover any interpretation.
As for arguments pertaining to claim 3, the addition of the limitation “to prevent contaminants from entering the guiderail and USB ports” makes the rubber seal appear as a form of a cover. Since there are few if any other limitations as to the seal’s overall structure there appears to be no other means to distinguish the rubber seal from the cover as disclosed by Liang et al. Examiner does note that amended claim 10 shows more details as to the structure of the seal and advises that such wording be used whenever a rubber seal is disclosed.
As for arguments pertaining to claim 5, Examiner again points to the ambiguity of the wording where the USB ports are moveable upon insertion of a peripheral device into the USB port. The claims only mention that the USB ports are moveable but not the nature of such movements. Hence, any types of port movements could be covered including extension of ports toward the outside of the housing for use (as disclosed by Liang et al. in [FIG. 9] with port retracted into the housing and [FIG. 10] with port extended toward the outside of the housing)
As for arguments pertaining to claim 7, upon further review of the prior arts of record Examiner has found a passage in Shin et al. where a USB controller 40 detects an input signal of a USB device 30 that including a mouse, a keyboard, etc., and transmits a wake-up signal that wakes up the main body 10 from a power saving mode [Paragraph 0056]. Since detection of an input signal of a USB device and transition (and hence switching) from the power saving mode are involved, this is seen as disclosing a lower power switch as it pertains to device connection detection.
	Since the scope of the independent claims has not been changed, and new limitations are only within the dependent claims that necessitate a new ground of rejection, this action has been made final.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-8, and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (Publication Number US 2003/0107566 A1) in view of Liang et al. (Patent Number US 9,270,068 B2).
As per claim 1, Shin et al. discloses “a display device, comprising: universal serial bus (USB) hub formed within a housing of the display device (USB hub 27 within LCD monitor 20; FIG. 2).”
Shin et al. discloses “a plurality of USB ports (USB hub 27 having a plurality of LCD USB ports; Paragraph 0048), each of a plurality of USB ports communicatively coupled to the USB hub via a ribbon (note that the USB connector 26 is provided at an end of a DVI cable which in turn connects through the USB hub 27; Paragraph 0047).”
However, Shin et al. does not disclose “a guiderail formed on an outer surface of the housing with each of the plurality of USB ports coupled thereto to allow the movement of the USB ports along the guiderail.”  
Liang et al. discloses “a guiderail formed on an outer surface of the housing (rack 48; FIG. 4) with each of the plurality of USB ports coupled thereto to allow the movement of the USB ports along the guiderail (where the rack 48 has one end that is connected to the outer portion of the casing 12; FIG. 4-5; Column 5, lines 30-38).”  
Shin et al. and Liang et al. are analogous art in that they in the field of plugs and sockets.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. in order to effect flexibility in socket positions for various purposes (including device aesthetics) [Column 7, lines 32-43].
As per claim 3, Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein the guiderail comprises a rubber seal to prevent contaminants from entering the guiderail and USB ports (a cover is utilized to cap over the opening structure; Column 7, lines 24-31).”  
As per claim 4, Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein each USB port comprises a locking mechanism to secure each USB port along the guiderail (constraining component 86; FIG. 9).”  
As per claim 5, Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein each of the plurality of USB ports are moveable upon insertion of a peripheral device into the USB port (where the movable socket can move relative to the casing according to the user’s demand; Column 2, lines 65-67 to Column 3, lines 1-4).”  
As per claim 6, Shin et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein the plurality of USB ports each may be one of a type A USB port; type B USB port; mini A USB port; mini B USB port; mini AB USB port; micro A USB port; micro B USB port; micro AB USB port; and type C USB port (Shin et al. discloses a USB port (Paragraph 0016), which can cover type A USB port and type B USB port in terms of size as compared to the smaller mini USB and micro USB).”
As per claim 7, Shin et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein the plurality of USB ports includes a low power switch to detect the presence of a peripheral device prior to initiating communication between the USB hub and the peripheral device (Paragraph 0017).”  
As per claim 8, Shin et al. discloses “a computing device, comprising: and a display device, the display device comprising: data and power supply hub formed within a housing of the display device (USB hub 27 and power supplies 41 and 43 within LCD monitor 20; FIG. 2).”
Shin et al. discloses “a plurality of data and power supply ports (USB hub 27 having a plurality of LCD USB ports; Paragraph 0048), each of a plurality of data and power supply ports communicatively coupled to the data and power supply hub via a ribbon (note that the USB connector 26 is provided at an end of a DVI cable which in turn connects through the USB hub 27; Paragraph 0047).”
However, Shin et al. does not disclose “a guiderail formed on an outer surface of the housing display with each of the plurality of plurality of data and power supply ports coupled thereto to allow the movement of the plurality of data and power supply ports along the guiderail.”
Liang et al. discloses “a guiderail formed on an outer surface of the housing display (rack 48; FIG. 4) with each of the plurality of plurality of data and power supply ports coupled thereto to allow the movement of the plurality of data and power supply ports along the guiderail (where the rack 48 has one end that is connected to the outer portion of the casing 12; FIG. 4-5; Column 5, lines 30-38).”  
Shin et al. and Liang et al. are analogous art in that they in the field of plugs and sockets.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. in order to effect flexibility in socket positions for various purposes (including device aesthetics) [Column 7, lines 32-43].
As per claim 11, Liang et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above), wherein each plurality of data and power supply port comprises a locking mechanism to secure each plurality of data and power supply ports along the guiderail (constraining component 86; FIG. 9).”  
As per claim 12, Liang et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above), wherein each of the plurality of data and power supply ports are slidable laterally along the guiderail and remain upon insertion of a peripheral device into the data and power supply port (where the movable socket can move relative to the casing according to the user’s demand; Column 2, lines 65-67 to Column 3, lines 1-4).”  
As per claim 13, Shin et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above), wherein the plurality of data and power supply ports includes a low power switch to detect the presence of a peripheral device prior to initiating communication between the data and power supply hub and the peripheral device (Paragraph 0017).”  
As per claim 14, Shin et al. discloses “a universal serial bus (USB) system, comprising: a USB port communicatively coupled to a USB hub via a ribbon (note that the USB connector 26 is provided at an end of a DVI cable which in turn connects through the USB hub 27; Paragraph 0047).”
However, Shin et al. does not disclose “and a guiderail formed on an outer surface of a housing of a display device wherein the USB port is coupled to the guiderail to allow the movement of the USB port along the guiderail.”
Liang et al. discloses “and a guiderail formed on an outer surface of a housing of a display device (rack 48; FIG. 4) wherein the USB port is coupled to the guiderail to allow the movement of the USB port along the guiderail (Column 5, lines 30-38).”  
Shin et al. and Liang et al. are analogous art in that they in the field of plugs and sockets.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. in order to effect flexibility in socket positions for various purposes (including device aesthetics) [Column 7, lines 32-43].
As per claim 15, Liang et al. discloses “the USB system of claim 14 (as disclosed by Shin et al. and Liang et al. above), comprising a rubber seal to prevent contaminants from entering the guiderail and USB port (a cover is utilized to cap over the opening structure; Column 7, lines 24-31).”
As per claim 16, Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above), wherein the plurality of USB ports slide laterally along the guiderail (where the movable socket can move relative to the casing according to the user’s demand; Column 2, lines 65-67 to Column 3, lines 1-4).”  
Claims 2, 9, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (Publication Number US 2003/0107566 A1) and Liang et al. (Patent Number US 9,270,068 B2) in view of Takeuchi et al. (Publication Number US 2014/0355217 A1).
As per claim 2, Shin et al. and Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above).” However, Shin et al. and Liang et al. do not disclose “wherein the guiderail is formed on an outer wall of the display device orthogonal to a surface defined by a surface of a screen of the display device.”
Takeuchi et al. discloses “wherein the guiderail is formed on an outer wall of the display device orthogonal to a surface defined by a surface of a screen of the display device (ports 7 that are next to each other and can have different spacing ‘d’ between each other (compare arrangement in FIG. 2A and 2B) [Paragraph 0064]. The word ‘orthogonal’ in the claims indicates that the ports are next to each other and can be moved along the edge of a casing/housing as to provide different spacing between each other).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Takeuchi et al. in order to provide greater spacing between connectors for users who are not dexterous with smaller-spaced connectors [Paragraph 0009].
As per claim 9, Shin et al. and Liang et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above).” However, Shin et al. and Liang et al. do not disclose “wherein the guiderail is formed on an outer wall of the display device orthogonal to a surface defined by a surface of a screen of the display device.”
Takeuchi et al. discloses “wherein the guiderail is formed on an outer wall of the display device orthogonal to a surface defined by a surface of a screen of the display device (ports 7 that are next to each other and can have different spacing ‘d’ between each other (compare arrangement in FIG. 2A and 2B) [Paragraph 0064]. The word ‘orthogonal’ in the claims indicates that the ports are next to each other and can be moved along the edge of a casing/housing as to provide different spacing between each other).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Takeuchi et al. in order to provide greater spacing between connectors for users who are not dexterous with smaller-spaced connectors [Paragraph 0009].
As per claim 17, Shin et al. and Liang et al. discloses “the display device of claim 16 (as disclosed by Shin et al. and Liang et al. above).”

However, Shin et al. and Liang et al. do not disclose “wherein, at all positions along the guiderail, the USB ports are available to receive a connection.”
Takeuchi et al. discloses “wherein, at all positions along the guiderail, the USB ports are available to receive a connection (ports 7 that are next to each other and can have different spacing ‘d’ between each other (compare arrangement in FIG. 2A and 2B) [Paragraph 0064]. Note that the ports, located on the outside of the computing system, are accessible).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Takeuchi et al. in order to provide greater spacing between connectors for users who are not dexterous with smaller-spaced connectors [Paragraph 0009].
As per claim 20, Shin et al. and Liang et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above).” However, Shin et al. and Liang et al. do not disclose “wherein the plurality of ports slide laterally along the guiderail and, at all positions along the guiderail, the ports are available to receive a connection.”
Takeuchi et al. discloses “wherein the plurality of ports slide laterally along the guiderail and, at all positions along the guiderail, the ports are available to receive a connection (ports 7 that are next to each other and can have different spacing ‘d’ between each other (compare arrangement in FIG. 2A and 2B) [Paragraph 0064]. Note that the ports, located on the outside of the computing system, are accessible).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Takeuchi et al. in order to provide greater spacing between connectors for users who are not dexterous with smaller-spaced connectors [Paragraph 0009].
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (Publication Number US 2003/0107566 A1) and Liang et al. (Patent Number US 9,270,068 B2) in view of Dabov et al. (Publication Number US 2012/0051015 A1).
As per claim 10, Shin et al. and Liang et al. discloses “the computing device of claim 8 (as disclosed by Shin et al. and Liang et al. above).” However, Shin et al. and Liang et al. do not disclose a cover structure where “wherein the guiderail comprises a rubber seal to prevent contaminants from entering the guiderail and plurality of data and power supply ports, the rubber seal comprising a slit through which a connector may be inserted into one of the ports, the rubber seal automatically closing when the connected is removed.”
Dabov et al. discloses “wherein the guiderail comprises a rubber seal to prevent contaminants from entering the guiderail and plurality of data and power supply ports, the rubber seal comprising a slit through which a connector may be inserted into one of the ports, the rubber seal automatically closing when the connected is removed (door seal formed of silicone rubber and inhibits the flow of moisture/contaminants; Paragraph 0077).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Dabov et al. as Liang et al. and Dabov et al. both disclose the use of covers for connectors. While Liang et al. discloses one form of covers in [Column 7, lines 24-31], Dabov et al. is another form of covers that acts as a passive (as opposed to active) form of protection for connectors.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (Publication Number US 2003/0107566 A1) and Liang et al. (Patent Number US 9,270,068 B2) in view of Tajima (Patent Number US 7,034,902 B2).
As per claim 18, Shin et al. and Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above).” However, Shin et al. and Liang et al. do not disclose “wherein the guiderail surrounds a screen of the display device so that the USB ports can be positioned for use anywhere around a periphery of the screen.”
Tajima discloses “wherein the guiderail surrounds a screen of the display device so that the USB ports can be positioned for use anywhere around a periphery of the screen (see guiderails 50a as well as unlabeled guiderails on the top surface of display 2; FIG. 7).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Tajima in order to allow a functional variety to be provided [Column 2, lines 27-31].
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (Publication Number US 2003/0107566 A1) and Liang et al. (Patent Number US 9,270,068 B2) in view of Edwards et al. (Publication Number US 2013/0279110 A1).
As per claim 19, Shin et al. and Liang et al. discloses “the display device of claim 1 (as disclosed by Shin et al. and Liang et al. above).” Though Shin et al. discloses “[the card reader] connected to one of the plurality of USB ports (USB hub 27 within LCD monitor 20; FIG. 2),” Shin et al. and Liang et al. do not disclose “further comprising a card reader for a point-of-sale transaction, the card reader connected to one of the plurality of USB ports.”
Edwards et al. discloses “further comprising a card reader for a point-of-sale transaction, the card reader connected to one of the plurality of USB ports (Paragraph 0044).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Shin et al. and Liang et al. with elements of Edwards et al. for features that are advantageous to a merchant including usage/assembly without requiring specialized knowledge [Paragraph 0021].

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to docking stations:
U.S. PATENT NUMBERS:
2014/0049904 A1
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        June 16, 2022

/Farley Abad/Primary Examiner, Art Unit 2181